Name: 2004/840/EC: Commission Decision of 30 November 2004 approving programmes for the eradication and monitoring of certain animal diseases and of checks aimed at the prevention of zoonoses presented by the Member States for the year 2005 and fixing the level of the CommunityÃ¢ s financial contribution (notified under document number C(2004) 4600)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural policy;  agricultural activity;  economic geography;  EU finance
 Date Published: 2005-10-14; 2004-12-08

 8.12.2004 EN Official Journal of the European Union L 361/41 COMMISSION DECISION of 30 November 2004 approving programmes for the eradication and monitoring of certain animal diseases and of checks aimed at the prevention of zoonoses presented by the Member States for the year 2005 and fixing the level of the Communitys financial contribution (notified under document number C(2004) 4600) (2004/840/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(6) and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) The Member States have submitted programmes for the eradication and monitoring of certain animal diseases as well as for the prevention of zoonoses in their territories. (3) After examination of those programmes they were found to comply with relevant Community veterinary legislation and in particular with the Community criteria relating to the eradication of those diseases, in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (2). (4) Those programmes appear on the list of programmes established by Commission Decision 2004/695/EC of 14 October 2004 on the list of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2005 (3). (5) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, it is appropriate to fix the financial contribution of the Community at 50 % of the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (6) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (4), programmes for the monitoring and eradication of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (7) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (8) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (5). (9) The approval of some of those programmes should not prejudge a decision of the Commission on rules for eradication of the concerned diseases based on scientific advice. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I Rabies Article 1 1. The programme for the eradication of rabies presented by Austria is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 180 000. Article 2 1. The programme for the eradication of rabies presented by the Czech Republic is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Czech Republic for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 400 000. Article 3 1. The programme for the eradication of rabies presented by Germany is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Germany for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 400 000. Article 4 1. The programme for the eradication of rabies presented by Finland is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Finland for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 100 000 Article 5 1. The programme for the eradication of rabies presented by Lithuania is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 900 000. Article 6 1. The programme for the eradication of rabies presented by Poland is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Poland for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 1 500 000. Article 7 1. The programme for the eradication of rabies presented by Slovenia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovenia for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 200 000. Article 8 1. The programme for the eradication of rabies presented by Slovakia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovakia for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 400 000. CHAPTER II Bovine Brucellosis Article 9 1. The programme for the eradication of bovine brucellosis presented by Cyprus is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Cyprus for the programme referred to in paragraph 1, and shall not exceed EUR 100 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 10 1. The programme for the eradication of bovine brucellosis presented by Greece is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 100 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 11 1. The programme for the eradication of bovine brucellosis presented by Spain is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 5 000 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 12 1. The programme for the eradication of bovine brucellosis presented by Ireland is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for the programme referred to in paragraph 1, and shall not exceed EUR 5 000 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 13 1. The programme for the eradication of bovine brucellosis presented by Italy is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 3 000 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 14 1. The programme for the eradication of bovine brucellosis presented by Poland is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Poland for the programme referred to in paragraph 1, and shall not exceed EUR 800 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 15 1. The programme for the eradication of bovine brucellosis presented by Portugal is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 1 800 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 16 1. The programme for the eradication of bovine brucellosis presented by the United Kingdom is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the United Kingdom for the programme referred to in paragraph 1, and shall not exceed EUR 5 000 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. CHAPTER III Bovine tuberculosis Article 17 1. The programme for the eradication of bovine tuberculosis presented by Cyprus is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Cyprus for the programme referred to in paragraph 1, and shall not exceed EUR 5 000, for: (a) the costs of tuberculin testing; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 18 1. The programme for the eradication of bovine tuberculosis presented by Greece is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 100 000, for: (a) the costs of tuberculin testing; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 19 1. The programme for the eradication of bovine tuberculosis presented by Spain is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 4 000 000, for: (a) the costs of tuberculin testing; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 20 1. The programme for the eradication of bovine tuberculosis presented by Italy is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 2 500 000, for: (a) the costs of tuberculin testing; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 21 1. The programme for the eradication of bovine tuberculosis presented by Poland is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Poland for the programme referred to in paragraph 1, and shall not exceed EUR 700 000, for: (a) the costs of tuberculin testing; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 22 1. The programme for the eradication of bovine tuberculosis presented by Portugal is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 250 000, for: (a) the costs of tuberculin testing; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. CHAPTER IV Enzootic bovine leucosis Article 23 1. The programme for the eradication of enzootic bovine leucosis presented by Estonia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Estonia for the programme referred to in paragraph 1, and shall not exceed EUR 25 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 24 1. The programme for the eradication of enzootic bovine leucosis presented by Italy is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 250 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 25 1. The programme for the eradication of enzootic bovine leucosis presented by Lithuania is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the programme referred to in paragraph 1, and shall not exceed EUR 200 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 26 1. The programme for the eradication of enzootic bovine leucosis presented by Latvia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Latvia for the programme referred to in paragraph 1, and shall not exceed EUR 100 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 27 1. The programme for the eradication of enzootic bovine leucosis presented by Portugal is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 200 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. CHAPTER V Ovine and Caprine Brucellosis Article 28 1. The programme for the eradication of ovine and caprine brucellosis presented by Cyprus is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Cyprus for the programme referred to in paragraph 1, and shall not exceed EUR 175 000, for: (a) the cost of laboratory tests; (b) compensation for owners for the slaughter of animals subject to that programme. Article 29 1. The programme for the eradication of ovine and caprine brucellosis presented by Greece is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 800 000, for: (a) the purchase of vaccines; (b) salaries of contractual veterinarians specially recruited for that programme. Article 30 1. The programme for the eradication of ovine and caprine brucellosis presented by Spain is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 6 500 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 31 1. The programme for the eradication of ovine and caprine brucellosis presented by France is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the programme referred to in paragraph 1, and shall not exceed EUR 300 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 32 1. The programme for the eradication of ovine and caprine brucellosis presented by Italy is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 4 500 000, for: (a) the purchase of vaccines; (b) the cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. Article 33 1. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 1 700 000, for: (a) the purchase of vaccines; (b) el coethe cost of laboratory tests; (c) compensation for owners for the slaughter of animals subject to that programme. CHAPTER VI Bluetongue Article 34 1. The programme for the eradication and monitoring of bluetongue presented by Spain is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological testing and the costs of the traps to be incurred by Spain for the programme referred in paragraph 1, and shall not exceed EUR 25 000. Article 35 1. The programme for the eradication and monitoring of bluetongue presented by France is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological testing and the costs of the traps to be incurred by France for the programme referred in paragraph 1, and shall not exceed EUR 50 000. Article 36 1. The programme for the eradication and monitoring of bluetongue presented by Italy is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological testing and the costs of the traps to be incurred by Italy for the programme referred in paragraph 1, and shall not exceed EUR 400 000. CHAPTER VII Salmonella in poultry Article 37 1. The programme for the control of salmonella in breeding poultry presented by Austria is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 70 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Council Directive 92/117/EEC (6), up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 38 1. The programme for the control of salmonella in breeding poultry presented by Belgium is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Belgium for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 400 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 39 1. The programme for the control of salmonella in breeding poultry presented by Denmark is hereby approved for the period 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Denmark for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 110 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 40 1. The programme for the control of salmonella in breeding poultry presented by France is hereby approved for the period 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 600 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 41 1. The programme for the control of salmonella in breeding poultry presented by Ireland is hereby approved for the period 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 50 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 42 1. The programme for the control of salmonella in breeding poultry presented by Italy is hereby approved for the period 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 600 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 43 1. The programme for the control of salmonella in breeding poultry presented by the Netherlands is hereby approved for the period 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Netherlands for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 350 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. Article 44 1. The programme for the control of salmonella in breeding poultry presented by Slovakia is hereby approved for the period 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovakia for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 100 000. The financial contribution by the Community shall be for: (a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry; (b) the destruction of incubated hatching eggs; (c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs; (d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme; (e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Section I of Annex III to Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State. CHAPTER VIII Swine vesicular disease Article 45 1. The programme for the eradication and monitoring of swine vesicular disease presented by Italy is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and the costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 200 000. CHAPTER IX Classical swine fever Article 46 1. The programme for the eradication and monitoring of classical swine fever presented by Belgium is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boars incurred by Belgium subject to the programme referred to in paragraph 1, and shall not exceed EUR 15 000. Article 47 1. The programme for the eradication and monitoring of classical swine fever presented by the Czech Republic is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boars incurred by the Czech Republic subject to the programme referred to in paragraph 1, and shall not exceed EUR 100 000. Article 48 1. The programme for the eradication and monitoring of classical swine fever presented by Germany is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boars incurred by Germany subject to the programme referred to in paragraph 1, and shall not exceed EUR 800 000. Article 49 1. The programme for the eradication and monitoring of classical swine fever presented by France is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boars incurred by France subject to the programme referred to in paragraph 1, and shall not exceed EUR 150 000. Article 50 1. The programme for the eradication and monitoring of classical swine fever presented by Luxembourg is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boars incurred by Luxembourg subject to the programme referred to in paragraph 1, and shall not exceed EUR 100 000. Article 51 1. The programme for the eradication and monitoring of classical swine fever presented by Slovenia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boars incurred by Slovenia subject to the programme referred to in paragraph 1, and shall not exceed EUR 10 000. Article 52 1. The programme for the eradication and monitoring of classical swine fever presented by Slovakia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovakia for the programme referred to in paragraph 1, and shall not exceed EUR 200 000, for: (a) the purchase and distribution of vaccines; (b) the cost of virological and serological tests of domestic pigs and wild boars. CHAPTER X Aujeszkys disease Article 53 1. The programme for the eradication of Aujeszkys disease presented by Belgium is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Belgium for the programme referred to in paragraph 1, and shall not exceed EUR 300 000. Article 54 1. The programme for the eradication of Aujeszkys disease presented by Spain is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 250 000. Article 55 1. The programme for the eradication of Aujeszkys disease presented by Hungary is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Hungary for the programme referred to in paragraph 1, and shall not exceed EUR 50 000. Article 56 1. The programme for the eradication of Aujeszkys disease presented by Ireland is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Ireland for the programme referred to in paragraph 1, and shall not exceed EUR 50 000. Article 57 1. The programme for the eradication of Aujeszkys disease presented by Portugal is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 25 000. Article 58 1. The programme for the eradication of Aujeszkys disease presented by Slovakia is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Slovakia for the programme referred to in paragraph 1, and shall not exceed EUR 25 000. CHAPTER XI Heartwater, babesiosis and anaplasmosis Article 59 1. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Guadeloupe presented by France is hereby approved for the period from 1 January 2005 to 31 December 2005. 2. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Martinique presented by France is hereby approved for the period from 1 January 2005 to 31 December 2005. 3. The programme for the eradication of heartwater, babesiosis and anaplasmosis in RÃ ©union presented by France is hereby approved for the period from 1 January 2005 to 31 December 2005. 4. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programmes referred to in paragraphs 1, 2 and 3, and shall not exceed EUR 150 000. CHAPTER XII General and final provisions Article 60 1. For the programmes referred to in Articles 9 to 33, the eligible costs for the compensation for the slaughter of animals shall be limited as provided for in paragraphs 2 and 3. 2. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals slaughtered in the Member State and: (a) for bovine animals, up to a maximum of EUR 300 per animal; (b) for sheep and goats, up to a maximum of EUR 35 per animal. 3. The maximum amount of compensation to be reimbursed to the Member States per single animal shall not exceed EUR 1 000 per bovine animal and EUR 100 per sheep or goat. Article 61 1. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in Article 9 to 33 and 53 to 58 shall not exceed: (a) rose bengal test: EUR 0,3 per test; (b) complement fixation test: EUR 0,6 per test; (c) ELISA test: EUR 1 per test; (d) agar gel immune diffusion test: EUR 0,8 per test; (f) tuberculin test: EUR 0,8 per test; (g) gamma-interferon test: EUR 3 per test; (h) vaccine dose: EUR 0,1 per dose. Article 62 The conversion rate for applications submitted in national currency in month n shall be that of the 10th day of month n+1 or for the first preceding day for which a rate is quoted. Article 63 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 59 shall be granted provided that their implementation is in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the conditions provided for in points (a) to (f): (a) bringing into force by 1 January 2005 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme; (b) forwarding by 1 June 2005 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC; (c) forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the implementation period covered by the report; (d) forwarding a final report by 1 June 2006 at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs paid and the results attained during the period from 1 January 2005 to 31 December 2005; (e) implementing the programme efficiently; (f) no other Community contribution has been or will be asked for these measures. 2. If a Member State does not comply with the rules set out in paragraph 1, the Commission shall reduce the contribution of the Community to that Member State having regard to the nature and gravity of the infringment, and to the financial loss suffered by the Community. Article 64 This Decision shall apply from 1 January 2005. Article 65 This Decision is addressed to the Member States. Done at Brussels, 30 November 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (3) OJ L 316, 15.10.2004, p. 87. (4) OJ L 160, 26.6.1999, p. 103. (5) OJ L 349, 24.12.1998, p. 1. (6) OJ L 62, 15.3.1993, p. 38. Directive as last amended by Regulation (EC) No 806/2003.